Dismissed and Memorandum Opinion filed April 22, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00198-CR

                 MICHAEL CHARLES KIRSCH, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 72227

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to theft. In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant to
confinement for ten months in the State Jail Division of the Texas Department of
Criminal Justice. Appellant filed a pro se notice of appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record
supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.



                                     PER CURIAM



Panel consists of Justices Boyce, Busby and Wise.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                         2